  8:20-cv-00456-JMG-SMB Doc # 12 Filed: 02/18/21 Page 1 of 2 - Page ID # 89




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

NATIONAL LABOR RELATIONS
BOARD,
                                                          8:20-CV-456
                   Petitioner,

vs.                                                         ORDER

ANDERSON EXCAVATING
COMPANY,

                   Respondent.


      This matter is before the Court on the Magistrate Judge's findings and
recommendation (filing 10) recommending that the petitioner's motion to
compel (filing 1) be granted. There is no objection to the findings and
recommendation, and 28 U.S.C. § 636(b)(1) provides for de novo review only
when a party objected to the magistrate's findings or recommendations. See
Peretz v. United States, 501 U.S. 923, 939 (1991). The failure to file an objection
eliminates not only the need for de novo review, but any review by the Court.
Thomas v. Arn, 474 U.S. 140, 149-51 (1985); United States v. Wise, 588 F.3d
531, 537 n.5 (8th Cir. 2009), see Daley v. Marriott Int'l, Inc., 415 F.3d 889, 893
(8th Cir. 2005). Accordingly,


      IT IS ORDERED:


      1.    The Magistrate Judge's findings and recommendation (filing
            10) are adopted.


      2.    The petitioner's motion to compel (filing 1) is granted.
8:20-cv-00456-JMG-SMB Doc # 12 Filed: 02/18/21 Page 2 of 2 - Page ID # 90




   3.    The respondent shall produce documents and provide
         written answers to interrogatories to the petitioner in
         compliance with Subpoena Duces Tecum B-1-17AF9O5 on or
         before March 5, 2021.


   4.    The Clerk of the Court shall send a copy of this order and the
         accompanying judgment to the respondent at its address of
         record: 1920 Dorcas St, Omaha, NE 68108.

   Dated this 18th day of February, 2021.


                                        BY THE COURT:



                                        John M. Gerrard
                                        Chief United States District Judge




                                  -2-
